Opinion of the Court
PER CURIAM:
Pursuant to his pleas of guilty, appellee was convicted by military judge sitting as a special court-martial of three offenses in violation of Article 86, Uniform Code of Military Justice, 10 U.S.C. § 886. He was sentenced to a bad-conduct discharge, confinement at hard labor for 75 days, forfeiture of $150 pay per month for 3 months, and reduction to pay grade E-1. The convening authority approved this sentence on the ground that the pretrial agreement, which would have required a reduction of the sentence, had become inoperative because the appellant had violated its post-trial misconduct clause. The supervisory authority approved the convening authority’s action, but the United States Navy Court of Military Review set aside the findings of guilty and the sentence on the ground that appellant’s pleas of guilty had “been entered improvidently.” 9 M.J. 758, 761 (1980). A motion by the Government for reconsideration was denied, whereupon the Judge Advocate General of the Navy certified to this Court two issues concerning the correctness of the determination as to improvidence of the plea and of the remedial action taken by the Court of Military Review. 9 M.J. 265.
Basically, we already have answered the certified issues by our opinion in United States v. Dawson, 10 M.J. 142 (C.M.A.1981). In the case at bar, the post-trial misconduct clause was invalid; and the pretrial agree*157ment should be enforced and applied as if it had never contained such a clause. Accordingly, any deficiency in the military judge’s inquiry into appellee’s understanding of this clause is irrelevant and does not vitiate the providence of the plea. Therefore, no occasion existed to set aside the findings of guilty and the sentence.
The decision of the United States Navy Court of Military Review is reversed. The record of trial is returned to the Judge Advocate General of the Navy for remand to that Court for further proceedings in accordance with this opinion.